[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONRE: MOTION FOR MODIFICATION
CT Page 5274
At the time of the divorce, the plaintiff, Thomas Turgeon, was employed as a welder at Textron Lycoming and earned $487.28 net per week. He is now retired and receives as a pension $271.74 net per week. He is fifty-one years old. He lives with his mother in her house. He should be able to obtain a new job.
At the time of the divorce, the defendant, Karen Turgeon, was receiving unemployment compensation of $183 net per week. She is now employed and receives $350.11 net per week. She recently moved from a house which she owns to a rental. The parties's son lives in the house which she owns and pays the mortgage payment of $485 per month. The defendant's rental payment is $750 per month.
Child support is reduced from $142 per week to $90.00 per week. Alimony is reduced from $58 per week to $40 per week.
GEORGE N. THIM, JUDGE